--------------------------------------------------------------------------------

Exhibit 10.1
 
[EXECUTION VERSION]




STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (the “Agreement”) is made and entered into this
30th day of November, 2007, by and among Miami Gardens Square One, Inc., a
Florida corporation (the “Company”), Stellar Management Corporation, a Florida
corporation  (“Stellar”), Richard Stanton (“Stanton”) and Norman Hickmore
(“Hickmore”) (Stanton and Hickmore are referred to collectively herein as the
“Sellers”), and Rick’s Cabaret International, Inc., a Texas corporation (the
“Purchaser” or “Rick’s”).


WHEREAS, Stanton (i) owns 999 shares of common stock, $0.01 par value of the
Company, which shares represent 49.95% of all of the shares of common stock of
the Company presently outstanding and (ii) owns 50 shares of common stock, $0.01
par value of Stellar, which shares represent 50% of all of the shares of common
stock of Stellar presently outstanding; and


WHEREAS, Hickmore (i) owns 1001 shares of common stock, $0.01 par value of the
Company, which shares represent 50.05% of the shares of common stock of the
Company presently outstanding and (ii) owns 50 shares of common stock, $0.01 par
value of Stellar, which shares represent 50% of all of the shares of common
stock of Stellar presently outstanding; and


WHEREAS, the shares of common stock owned by Stanton and by Hickmore represent
100% of the shares of common stock of the Company and are hereinafter
collectively referred to as the “Shares”; and


WHEREAS, the shares of common stock owned by Stanton and by Hickmore represent
100% of the shares of common stock of Stellar and are hereinafter collectively
referred to as the “Stellar Shares”; and


WHEREAS, the Company owns and operates an adult entertainment cabaret known as
“Tootsie’s Cabaret” (“Tootsie’s”) located at 150 NW 183rd Street, Miami Gardens,
Florida  33169 (the “Premises”); and


WHEREAS, the acquisition of 100% of the Shares of the Company and 100% of the
Stellar Shares by the Purchaser shall sometimes be referred to herein as the
“Acquisition”; and


WHEREAS, the Sellers desire to sell the Shares of the Company and the Stellar
Shares to Purchaser on the terms and conditions set forth herein; and


WHEREAS, Purchaser desires to purchase the Shares of the Company and the Stellar
Shares from Sellers on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:


--------------------------------------------------------------------------------



ARTICLE I
PURCHASE AND SALE OF THE SHARES


Section 1.1  Sale of the Shares and the Stellar Shares.  Subject to the terms
and conditions set forth in this Agreement, at the Closing (as hereinafter
defined) the Sellers hereby agree to sell, transfer, convey and deliver to
Purchaser all of the Shares of common stock of the Company and all of the
Stellar Shares, free and clear of all encumbrances, which represents all of the
outstanding capital stock of the Company and Stellar, and shall deliver to
Purchaser stock certificates representing the Shares and the Stellar Shares,
duly endorsed to Purchaser.


Section 1.2  Purchase Price.  As consideration for the purchase of the Shares
and the Stellar Shares, Purchaser shall pay to Sellers a total consideration of
$25,000,000 (the “Purchase Price”) payable at Closing as follows:


 
(a)
$15,000,000 payable $7,500,000 each to Messrs. Stanton and Hickmore by cashier’s
check, certified funds or wire transfer; and



 
(b)
$10,000,000 as evidenced by two (2) secured promissory notes, each in the amount
of $5,000,000, bearing interest at the rate of fourteen percent (14%) per annum
payable to Messrs. Stanton and Hickmore, respectively (the “Promissory Notes”)
with principal payable in one lump sum payment on the three (3) year anniversary
of the Promissory Notes and with interest payable monthly, in arrears, with the
first payment being due thirty (30) days after the Closing.  The Promissory
Notes will provide that they are not pre-payable during the first twelve (12)
months and, thereafter, may be prepaid, in whole or in part, provided that (i)
any prepayment by the Purchaser from December 1, 2008 through November 30, 2009,
shall be paid at a rate of 110% of the original principal amount and (ii) any
prepayment by the Purchaser after November 30, 2009, may be prepaid without
penalty at a rate of 100% of the original principal amount.  The form of Secured
Promissory Note is attached hereto as Exhibit 1.2(b).



Section 1.3  Payment into Escrow.  As of the date of execution of this
Agreement, the Purchaser has previously deposited $125,000 into an escrow
account (the “Escrow Amount”) with Robert D. Axelrod, P.C. (the “Escrow Agent”)
pursuant to a written Escrow Agreement with the Sellers and the Escrow Agent
(the “Escrow Agreement”).  The $125,000 is  held in escrow until the Closing as
defined herein.


At Closing, the Escrow Amount will be paid by the Escrow Agent to the Sellers
and shall be credited against the cash portion of the Purchase Price as set
forth in Section 1.2(a) above.  If, at Closing, Purchaser has paid to the
Sellers the full amount of the cash portion of the Purchase Price as set forth
in Section 1.2(a) above, then the Escrow Amount shall be repaid to the
Purchaser.

Stock Purchase Agreement - Page 2

--------------------------------------------------------------------------------



ARTICLE II
CLOSING


Section 2.1  The Closing.  The closing of the transactions contemplated by this
Agreement shall take place on or before November 30, 2007, provided that  the
Purchasers will assume control of operations of Tootsie’s at 8:00 a.m., EST, on
December 1, 2007 (the “Closing Date”), at the offices of the Sellers at 150 NW
183rd Street, Miami Gardens, Florida  33169, or at such other time and place as
agreed upon among the parties hereto (the “Closing”), provided that Purchaser
may extend the Closing until January 3, 2008, at its discretion.


Section 2.2  Delivery and Execution.  At the Closing: (a) the Sellers shall
deliver to Purchaser certificates evidencing the Shares of the Company and the
Stellar Shares, free and clear of any liens, claims, equities, charges, options,
rights of first refusal or encumbrances, duly endorsed to Purchaser against
delivery by Purchaser to the Sellers of payment in an amount equal to the
Purchase Price of the Shares and the Stellar Shares being purchased by Purchaser
in the manner set forth herein; and (b) the Related Transactions (as defined
below) shall be consummated concurrently with the Closing.


Section 2.3  Related Transactions.  In addition to the purchase and sale of the
Shares and the Stellar Shares, the following actions shall take place
contemporaneously at the Closing (collectively, the "Related Transactions"):


 
(a)
Each of the Sellers will enter into a five (5) year covenant not to compete
pursuant to the terms of which each of the Sellers will agree not to compete,
either directly of indirectly, with Purchaser or Rick’s by operating an
establishment featuring live adult entertainment featuring live female nude or
semi-nude entertainment within a twenty (20) mile radius of the Premises, with
the exception of the existing business known as “Alley Cat” which is operated at
2875 Shipping Avenue, Miami, Florida.  The form of Non-Competition Agreement is
attached hereto as Exhibit 2.3(a).



 
(b)
The Company and Stellar shall have obtained the landlord’s consent to the
assignment of any existing lease agreements for the Premises, which leases shall
provide for a term through June 30, 2034 (including the primary term and any
periods for extension pursuant to options to the lessee thereof).



 
(c)
The Purchaser shall execute and deliver the Promissory Notes, and the Pledge and
Security Agreement securing the Promissory Notes.  The form of Pledge and
Security Agreement is attached hereto as Exhibit 2.3(c).



ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLERS, THE COMPANY AND STELLAR


The Sellers, the Company and Stellar, jointly and severally, hereby represent
and warrant to Purchaser as follows:

Stock Purchase Agreement - Page 3

--------------------------------------------------------------------------------



Section 3.1.  Organization, Good Standing and Qualification.  Each of the
Company and Stellar (i) is an entity duly organized, validly existing and in
good standing under the laws of the state of Florida, (ii) has all requisite
power and authority to carry on its business, and (iii) is duly qualified to
transact business and is in good standing in all jurisdictions where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to do so would not have a
material adverse effect to the Sellers, the Company and Stellar.


At Closing, the authorized capital stock of (i) the Company consists of 2,000
shares of common stock, $0.01 par value, of which 2,000 shares are validly
issued and outstanding and (ii) Stellar consists of 2,000 shares of common
stock, $0.01 par value, of which 100 shares are validly issued and outstanding.
There are no shares of preferred stock authorized or issued and there is no
other class of capital stock authorized or issued by the Company and
Stellar.  All of the issued and outstanding shares of common stock of the
Company and Stellar are owned by the Sellers and are fully paid and
non-assessable.  None of the shares issued are in violation of any preemptive
rights.  Neither the Company nor  Stellar has any obligation to repurchase,
reacquire, or redeem any of its outstanding capital stock.  There are no
outstanding securities convertible into or evidencing the right to purchase or
subscribe for any shares of capital stock of the Company or  Stellar, there are
no outstanding or authorized options, warrants, calls, subscriptions, rights,
commitments or any other agreements of any character obligating the Company or
Stellar to issue any shares of its capital stock or any securities convertible
into or evidencing the right to purchase or subscribe for any shares of such
stock, and there are no agreements or understandings with respect to the voting,
sale, transfer or registration of any shares of capital stock of the Company or
Stellar.


Section 3.2  Subsidiaries.  Neither the Company nor Stellar has any
subsidiaries.


Section 3.3  Ownership of the Shares.  The Sellers own, beneficially and of
record, all of the Shares of the Company and all of the Stellar Shares free and
clear of any liens, claims, equities, charges, options, rights of first refusal,
or encumbrances.   The Sellers have the unrestricted right and power to
transfer, convey and deliver full ownership of the Shares and the Stellar Shares
without the consent or agreement of any other person and without any
designation, declaration or filing with any governmental authority.  Upon the
transfer of the Shares and the Stellar Shares to Purchaser as contemplated
herein, Purchaser will receive good and valid title thereto, free and clear of
any liens, claims, equities, charges, options, rights of first refusal,
encumbrances or other restrictions (except those imposed by applicable
securities laws).


Section 3.4  Authorization.  Sellers each represent that he is a person of full
age of majority, with full power, capacity, and authority to enter into this
Agreement and perform the obligations contemplated hereby by for himself and his
spouse.  All action on the part of Sellers necessary for the authorization,
execution, delivery and performance of this Agreement by him has been taken and
will be taken prior to Closing.  This Agreement, when duly executed and
delivered in accordance with its terms, will constitute legal, valid and binding
obligations of Sellers enforceable against them in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization and other
similar laws of general application affecting creditors’ rights generally or by
general equitable principles.

Stock Purchase Agreement - Page 4

--------------------------------------------------------------------------------



All corporate action on the part of the Company and Stellar necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and Stellar has been taken or will be taken prior to the Closing.  The
Company and Stellar has the requisite corporate power and authority to execute,
deliver and perform this Agreement.  This Agreement, when duly executed and
delivered in accordance with its terms, will constitute a valid and binding
obligation of the Company and Stellar,  enforceable against the Company and
Stellar in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, and other similar laws of general application
relating to or affecting creditors’ rights and to general equitable principles.


Section 3.5  No Breaches or Defaults.  Except as set forth in Exhibit 3.5, the
execution, delivery, and performance of this Agreement by the Sellers, the
Company and Stellar does not:  (i) conflict with, violate, or constitute a
breach of or a default under, (ii) result in the creation or imposition of any
lien, claim, or encumbrance of any kind upon the Shares of the Stellar Shares,
or (iii) require any authorization, consent, approval, exemption, or other
action by or filing with any third party or Governmental Authority under any
provision of:  (a) any applicable Legal Requirement, or (b) any credit or loan
agreement, promissory note, or any other agreement or instrument to which the
Sellers or the Company or Stellar is a party or by which the Shares or the
Stellar Shares may be bound or affected.  For purposes of this Agreement,
"Governmental Authority" means any foreign governmental authority, the United
States of America, any state of the United States, and any political subdivision
of any of the foregoing, and any agency, department, commission, board, bureau,
court, or similar entity, having jurisdiction over the parties hereto or their
respective assets or properties.  For purposes of this Agreement, "Legal
Requirement" means any law, statute,  injunction, decree, order or judgment (or
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority.


Section 3.6  Consents.  Except as set forth in Exhibit 3.6, no permit, consent,
approval or authorization of, or designation, declaration or filing with, any
Governmental Authority or any other person or entity is required on the part of
the Sellers or the Company or Stellar in connection with the execution and
delivery by the Sellers or the Company or Stellar of this Agreement or the
consummation and performance of the transactions contemplated hereby.


Section 3.7  Pending Claims.  There is no claim, suit, arbitration,
investigation, action, litigation or other proceeding, whether judicial,
administrative or otherwise, now pending or, to the Sellers’ or  the Company’s
or Stellar’s  knowledge, contemplated or threatened against the Sellers or the
Company or Stellar before any court, arbitration, administrative or regulatory
body or any governmental agency which may result in any judgment, order, award,
decree, liability or other determination which will or could reasonably be
expected to have any material effect upon Sellers or the Company or Stellar or
the transfer by Sellers to Purchaser of the Shares or the Stellar Shares under
this Agreement, nor is there any basis known to Sellers for any such action.  No
litigation is pending, or, to Sellers’ or the Company’s or Stellar’s knowledge,
threatened against Sellers or the Company or Stellar, or their assets or
properties which seeks to restrain or enjoin the execution and delivery of this
Agreement or any of the documents referred to herein or the consummation of any
of the transactions contemplated thereby or hereby.  Neither Sellers nor the
Company nor Stellar is subject to any judicial injunction or mandate or any
quasi-judicial or administrative order or restriction directed to or against
them or which would affect the Company, the Shares or the Stellar Shares to be
transferred under this Agreement.

Stock Purchase Agreement - Page 5

--------------------------------------------------------------------------------



Section 3.8  Taxes.  The Company and Stellar have timely and accurately prepared
and filed all federal, state, foreign and local tax returns and reports required
to be filed prior to such dates and have timely paid all taxes shown on such
returns as owed for the periods of such returns, including all sales taxes and
withholding or other payroll related taxes shown on such returns.  Neither the
Company nor Stellar is delinquent in the payment of any tax or governmental
charge of any nature.  The Sellers have no knowledge of any liability for any
tax to be imposed by any taxing authorities as of the date of this Agreement and
as of the Closing that is not adequately provided for.  No assessments or
notices of deficiency or other communications have been received by the Sellers,
the Company or Stellar with respect to any tax return which has not been paid,
discharged or fully reserved against and no amendments or applications for
refund have been filed or are planned with respect to any such return.  None of
the federal, state, foreign and local tax returns of the Company or Stellar have
been audited by any taxing authority.  The Sellers have no knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) of any nature whatsoever, whether pending or threatened against the
Company or Stellar for any period, nor of any basis for any such assessment,
adjustment or contingency.  There are no agreements between the Company or
Stellar and any taxing authority, including, without limitation, the Internal
Revenue Service, waiving or extending any statute of limitations with respect to
any tax return.


Section 3.9  Financial Statements.  Sellers and the Company have delivered to
Purchaser the unaudited balance sheets of the Company as of August 31, 2007,
together with the related unaudited statements of income, for the periods then
ended (collectively referred to as the “Financial Statements”). Such Financial
Statements, including the related notes, are in accordance with the books and
records of the Company and fairly represent the financial position of the
Company and the results of operations and changes in financial position of the
Company as of the dates and for the periods indicated, in each case in
conformity with generally accepted accounting principles applied on a consistent
basis.  Except as, and to the extent reflected or reserved against in the
Financial Statements, the Company, as of the date of the Financial Statements,
has no material liability or obligation of any nature, whether absolute,
accrued, continued or otherwise, not fully reflected or reserved against in the
Financial Statements.


Section 3.10  No Material Adverse Change.  Since the date of the Financial
Statements, the Company has conducted its business in the ordinary course,
consistent with past practice, and there has been no (i) change that has had or
would reasonably be expected to have a material adverse effect upon the assets
or business or the financial condition or other operations of the Company, (ii)
acquisition or disposition of any material asset by the Company or any contract
or arrangement therefore, otherwise then for fair value in the ordinary course
of business, (iii) material change in the Company’s accounting principles,
practices or methods or (iv) incurrence of any material indebtedness.


Section 3.11  Labor Matters. Neither the Company nor Stellar is a party or
otherwise subject to any collective bargaining agreement with any labor union or
association.  There are no discussions, negotiations, demands or proposals that
are pending or have been conducted or made with or by any labor union or
association, and there are not pending or threatened against the Company or
Stellar any labor disputes, strikes or work stoppages.  To the best of
Sellers’,the Company’s and Stellar’s knowledge, the Company and Stellar are in
compliance with all federal and state laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, and, to their
knowledge, is not engaged in any unfair labor practices.  Neither the Company
nor Stellar is a party to any written or oral contract, agreement or
understanding for the employment of any officer, director or employee of the
Company or Stellar.

Stock Purchase Agreement - Page 6

--------------------------------------------------------------------------------



Section 3.12  Compliance with Laws.  The Company and  Stellar are, and at all
times prior to the date hereof have been in compliance with all statutes,
orders, rules, ordinances and regulations applicable to it or to the ownership
of its assets or the operation of its businesses, except for failures to be in
compliance that would not have a material adverse effect on the business,
properties, condition (financial or otherwise) or prospects of the Company or
Stellar.  Neither the Sellers, the Company nor Stellar have any basis to expect,
nor have they received, any order or notice of any such violation or claim of
violation of any such statute, order, rule, ordinance or regulation by the
Company or Stellar.  Exhibit 3.12 sets forth all licenses and permits held by
the Company or Stellar used in the operation of its businesses, all of which are
in good standing and in effect as of the Closing Date.  These licenses and
permits represent all of the licenses and permits required by the Company or
Stellar for the operation of its business.


Section 3.13  Title to Properties; Encumbrances.  The Company and Stellar have
good and marketable title to all of its properties and assets, real and
personal, tangible and intangible, that are material to the condition (financial
or otherwise), business, operations or prospects of the Company or Stellar, free
and clear of all mortgages, claims, liens, security interests, charges, leases,
encumbrances and other restrictions of any kind and nature, except (i) as
disclosed in the Financial Statements of the Company, (ii) statutory liens not
yet delinquent, and (iii) such liens consisting of zoning or planning
restrictions, imperfections of title, easements and encumbrances, if any, as do
not materially detract from the value or materially interfere with the present
use of the property or assets subject thereto or affected thereby.   At the time
of Closing, the assets of the Company shall include, but shall not be limited
to, the assets set forth in the Company’s 2006 corporate income tax return,
along with all equipment and fixtures located on the premises at Tootsie’s as of
the Closing Date.


Section 3.14  No Liabilities.  As of the Closing Date, Stellar does not and
shall not have any obligation or liability (contingent or otherwise) to any
third party.


Section 3.15  Contracts and Leases.  Except as previously provided to Purchaser,
neither the Company nor Stellar (i) have any leases of personal property
relating to the assets of the Company or Stellar, whether as lessor or lessee;
(ii) have any contractual or other obligations relating to the assets of the
Company or Stellar, whether written or oral; and (iii) have given any power of
attorney to any person or organization for any purpose relating to the business
or assets of the Company or  Stellar.  The Company and Stellar have existing
real estate lease agreements covering the real property where Tootsie’s operates
its adult entertainment cabaret located at 150 NW 183rd Street, Miami Gardens,
Florida  33169.  The Company and Stellar have previously provided to Purchaser
each and every contract, lease or other document relating to the assets of the
Company or Stellar to which it is subject or is a party or a beneficiary.  To
Sellers’, the Company’s or Stellar’s knowledge, such contracts, leases or other
documents are valid and in full force and effect according to their terms and
constitute legal, valid and binding obligations of the Company and Stellar and
the other respective parties thereto and are enforceable in accordance with
their terms.  Sellers, the Company and Stellar have no knowledge of any default
or breach under such contracts, leases or other documents or of any pending or
threatened claims under any such contracts, leases or other documents.  Neither
the execution of this Agreement, nor the consummation of all or any of the
transactions contemplated under this Agreement, will constitute a breach or
default under any such contracts, leases or other documents which would have a
material adverse effect on the financial condition of the Company or Stellar or
the operation of Tootsie’s after the Closing.

Stock Purchase Agreement - Page 7

--------------------------------------------------------------------------------



Section 3.16  No Pending Transactions.  Except for the transactions contemplated
by this Agreement and the Related Transaction contemplated in Section 2.3
herein, neither the Company nor Stellar is a party to or bound by or the subject
of any agreement, undertaking, commitment or discussions or negotiations with
any person that could result in: (i) the sale, merger, consolidation or
recapitalization of the Company or Stellar; (ii) the sale of any of the assets
of the Company or Stellar except in the ordinary course of business; (iii) the
sale of any outstanding capital stock of the Company or Stellar; (iv) the
acquisition by the Company or Stellar of any operating business or the capital
stock of any other person or entity; (v) the borrowing of money; (vi) any
agreement with any of the respective officers, managers or affiliates of the
Company or Stellar; or (vii) the expenditure of more than $15,000, in the
aggregate, or the performance by the Company or Stellar extending for a period
more than one year from the date hereof, other than in the ordinary course of
business.


Section 3.17  Material Agreements; Action.    Except for the transactions
contemplated by this Agreement and the Related Transaction contemplated in
Section 2.3 herein, there are no material contracts, agreements, commitments,
understandings or proposed transactions, whether written or oral, to which
Sellers, the Company or Stellar are a party or by which they are bound that
involve or relate to (i) any of the respective officers, directors, stockholders
or partners of the Company or Stellar or (ii) covenants of Sellers, the Company
or Stellar not to compete in any line of business or with any person in any
geographical area or covenants of any other person not to compete with the
Company or Stellar in any line of business or in any geographical area.


Section 3.18  Insurance Policies.  Copies of all insurance policies maintained
by the Company or Stellar relating to the operation of Tootsie’s have been
delivered or made available to Purchaser.  The policies of insurance held by the
Company or Stellar are in such amounts, and insure against such losses and
risks, as the Company and Stellar reasonably deems appropriate for their
property and business operations.  All such insurance policies are in full force
and effect, and all premiums due thereon have been paid.  Valid policies for
such insurance will be outstanding and duly in force at all times prior to the
Closing.


Section 3.19  No Default.  Neither Sellers nor the Company nor Stellar is in
default under any term or condition of any instrument evidencing, creating or
securing any indebtedness of  the Company or Stellar, and there has been no
default in any material obligation to be performed by Sellers or the Company or
Stellar under any other contract, lease, agreement, commitment or undertaking to
which the Company or Stellar is a party or by which it or its assets or
properties are bound, nor have Sellers or the Company or Stellar waived any
material right under any such contract, lease, agreement, commitment or
undertaking.


Section 3.20  Books and Records.  The books of account, minute books, stock
record books and other records of the Company and Stellar, all of which have
been made available to Purchaser, are accurate and complete and have been
maintained in accordance with sound business practices.  Upon Closing, all books
and records will be in the possession of Sellers or the Company or Stellar.

Stock Purchase Agreement - Page 8

--------------------------------------------------------------------------------



Section 3.21  Environmental.  Neither the Company nor Stellar have received any
citation, directive, letter or other communication, written or oral, or any
notice of any proceeding, claim or lawsuit relating to any environmental issue
arising out of the ownership or occupation of the Premises, and there is no
basis known to the Sellers or the Company or Stellar for any such action.


Section 3.22  Banks and Brokerage Accounts.  Exhibit 3.22 sets forth (a) a true
and complete list of the names and locations of all banks, trust companies,
securities brokers and other financial institutions at which the Company or
Stellar has an account or safe deposit box or maintains a banking, custodial,
trading or other similar relationship, and (b) a true and complete list and
description of each such account, box and relationship, indicating in each case
the account number and the names of the respective officers, employees, agents
or other similar representatives of the Company or Stellar having signatory
power with respect thereto.


Section 3.23  Disclosure.  No representation or warranty of the Sellers or the
Company or Stellar contained in this Agreement (including the exhibits hereto)
contains any untrue statement or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF PURCHASER


Purchaser hereby represents and warrants to the Sellers, the Company and Stellar
as follows:


Section 4.1  Authorization.  Purchaser is a corporation duly organized in the
state of Texas and has full power, capacity, and authority to enter into this
Agreement and perform the obligations contemplated hereby.  All action on the
part of Purchaser necessary for the authorization, execution, delivery and
performance of this Agreement by it has been taken and will be taken prior to
Closing.  This Agreement, when duly executed and delivered in accordance with
its terms, will constitute legal, valid, and binding obligations of Purchaser
enforceable against Purchaser in accordance with its terms, except as may be
limited by bankruptcy, insolvency, and other similar laws affecting creditors'
rights generally or by general equitable principles.
 
Section 4.2  No Breaches or Defaults.  The execution, delivery, and performance
of this Agreement by Purchaser does not:  (i) conflict with, violate, or
constitute a breach of or a default under or (ii) require any authorization,
consent, approval, exemption, or other action by or filing with any third party
or Governmental Authority under any provision of:  (a) any applicable Legal
Requirement, or (b) any credit or loan agreement, promissory note, or any other
agreement or instrument to which Purchaser is a party.


Section 4.3  Consents.  No permit, consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or any other
person or entity is required on the part of Purchaser in connection with the
execution and delivery by Purchaser of this Agreement or the consummation and
performance of the transactions contemplated hereby other than as required under
the federal securities laws.

Stock Purchase Agreement - Page 9

--------------------------------------------------------------------------------



Section 4.4  Disclosure.  No representation or warranty of Purchaser contained
in this Agreement (including the exhibits hereto) contains any untrue statement
or omits to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading.


ARTICLE V
CONDITIONS TO CLOSING OF SELLERS,
THE COMPANY AND STELLAR


Each obligation of Sellers, the Company and Stellar to be performed on the
Closing Date shall be subject to the satisfaction of each of the conditions
stated in this Article V, except to the extent that such satisfaction is waived
by Sellers, the Company and Stellar in writing.


Section 5.1  Representations and Warranties Correct.  The representations and
warranties made by Purchaser contained in this Agreement shall be true and
correct as of the Closing Date.


Section 5.2  Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by Purchaser on or prior to the Closing Date
shall have been performed or complied with in all respects.


Section 5.3  Delivery of Certificate.  Purchaser shall provide to Sellers, the
Company and Stellar certificates, dated the Closing Date and signed by the
President of Purchaser to the effect set forth in Section 5.1 and 5.2 for the
purpose of verifying the accuracy of such representations and warranties and the
performance and satisfaction of such covenants and conditions.


Section 5.4  Payment of Purchase Price.  Purchaser shall have tendered the
Purchase Price for the Shares and the Stellar Shares as referenced in Section
1.2 to the Sellers concurrently with the Closing.


Section 5.5  Related Transactions.  The Related Transaction set forth in Section
2.3 shall be consummated concurrently with the Closing.


Section 5.6  Corporate Resolutions.  Purchaser shall provide corporate
resolutions of the Board of Directors of Purchaser which approve the
transactions contemplated herein and authorize the execution, delivery and
performance of this Agreement and the documents referred to herein to which it
is or is to be a party dated as of the Closing Date.


Section 5.7  Absence of Proceedings.  No action, suit or proceeding by or before
any court or any governmental or regulatory authority shall have been commenced
and no investigation by any governmental or regulatory authority shall have been
commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against Purchaser.

Stock Purchase Agreement - Page 10

--------------------------------------------------------------------------------



ARTICLE VI
CONDITIONS TO CLOSING OF
PURCHASER


Each obligation of Purchaser to be performed on the Closing Date shall be
subject to the satisfaction of each of the conditions stated in this Article VI,
except to the extent that such satisfaction is waived by Purchaser in writing.


Section 6.1  Representations and Warranties Correct.  The representations and
warranties made by the Sellers, the Company and Stellar hereof shall be true and
correct as of the Closing Date.


Section 6.2  Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by the Sellers, the Company and Stellar on or
prior to the Closing Date shall have been performed or complied with in all
respects.


Section 6.3  Delivery of Certificate.  Sellers, the Company and Stellar shall
provide to Purchaser certificates, dated the Closing Date and signed by the
Sellers and by the President of the Company and Stellar, respectively, to the
effect set forth in Section 6.1 and 6.2 for the purpose of verifying the
accuracy of such representations and warranties and the performance and
satisfaction of such covenants and conditions.


Section 6.4  Delivery of Shares and Stellar Shares.  Sellers shall have
delivered certificates evidencing the Shares and the Stellar Shares of the
Company and Stellar, duly endorsed to Purchaser.


Section 6.5  Corporate Resolutions.  The Company and Stellar shall provide to
Purchaser a corporate resolution of the Board of Directors of the Company and
Stellar which approve all of the transactions contemplated herein and authorizes
the execution, delivery and performance of this Agreement and the documents
referred to herein to which it is or is to be a party dated as of the Closing
Date.


Section 6.6  Consents; Transfer of Licenses.  Purchaser shall possess all
necessary permits and other authorizations, whether city, county, state or
federal, which may be needed to conduct nude adult entertainment with the sale
of alcoholic beverages on the Premises and all such permits and authorizations
shall be in good order, without any administrative actions pending or concluded
that may challenge or present an obstacle to the continued performance of nude
adult entertainment or sale of alcoholic beverages at Tootsie’s.  All necessary
transfers of licenses and leases required for the continued operation of the
business of the Company or Stellar shall have been obtained.  The sexually
oriented business license of Tootsie’s shall be in full force and
effect.  Sellers shall have the ability and authority to transfer any permits,
zoning classifications or authorizations necessary to sell alcoholic beverages
and conduct nude entertainment at Tootsie’s and these permits, zoning
classifications or authorizations shall be transferred, conveyed and sold to
Purchaser at the Closing.


Section 6.7  Related Transactions.  The Related Transaction set forth in Section
2.3 shall be consummated concurrently with the Closing.

Stock Purchase Agreement - Page 11

--------------------------------------------------------------------------------



Section 6.8  Ability to Audit.  The financial records of the Company shall be
maintained and exist in such a manner as to allow for a certified audit as
determined by Rick’s.


Section 6.9  Acceptable Financing.  Rick’s shall have obtained financing
acceptable to it for the Acquisition.


Section 6.10  Resignations.  The Officers and Directors of the Company and
Stellar shall have provided to Purchaser their written resignations.


Section 6.11  Landlord’s consent.  The Company and Stellar shall have obtained
the landlord’s consent to the assignment of the existing lease agreements for
the Premises, which leases shall provide for a term, as of the Closing, through
June 30, 2034 (including the primary term and any periods for extension pursuant
to options to the lessee thereof).


Section 6.12  Absence of Proceedings.  No action, suit or proceeding by or
before any court or any governmental or regulatory authority shall have been
commenced and no investigation by any governmental or regulatory authority shall
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against the Company and Stellar or any
of its assets.


ARTICLE VII
COVENANTS OF THE SELLERS
 AND THE COMPANY


Section 7.1  Stand Still.  To induce Purchaser to proceed with this Agreement,
the Company, Stellar and Sellers agree that until the Closing Date or the
termination of this Agreement, no representative of the Company, Stellar or any
representative of the Sellers will offer to sell or solicit any offer to
purchase or engage in any discussions or activities of any nature whatsoever,
directly or indirectly, involving in any manner the actual or potential sale,
transfer, encumbrance, pledge, collateralization or hypothecation of any assets
of the Company, Stellar or Tootsie’s.  The Company, Stellar and the Sellers
hereby agree to advise the Purchaser of any contact from any third party
regarding the acquisition or other investment in the Company or Stellar, or of
any contact which would relate to the transactions contemplated by this
Agreement.


Section 7.2  Access; Due Diligence.  Between the date of this Agreement and the
Closing Date, the Company and Stellar shall (a) provide Purchaser and their
authorized representatives reasonable access to all plants, offices, warehouse
and other facilities and properties of the Company and Stellar, and to the books
and records of the Company and Stellar; (b) permit the Purchaser to make
inspections thereof; and (c) cause the officers and advisors of the Company and
Stellar to furnish the Purchaser with such financial and operating data and
other information with respect to the business and properties of the Company and
Stellar and to discuss with the Purchaser and their authorized representatives
the affairs of the Company and Stellar as the Purchaser may from time to time
reasonably request.

Stock Purchase Agreement - Page 12

--------------------------------------------------------------------------------



Section 7.3  Conduct of Business.  From the date of the execution hereof until
the Closing Date, the Company shall operate the Company and Tootsie’s in the
ordinary course consistent with past practices, and:


 
(a)
The Company will not authorize, declare, pay or effect any dividends or
liquidate or distribute any common stock of the Company or other equity interest
or undertake any direct or indirect redemption, purchase or other acquisition of
any equity interest of the Company;



 
(b)
The Company will not make any changes in its condition (financial or otherwise),
liabilities, assets, or business or in any of its business relationships,
including relationships with suppliers or customers, that, when considered
individually or in the aggre­gate, might reasonably be expected to have a
material adverse effect on the Company;



 
(c)
The Company will not increase the salary or other compensation payable or to
become payable by the Company to any employee, or the declaration, payment, or
commitment or obligation of any kind for the pay­ment by the Company of a bonus
or other additional salary or compensation to any such person except in the
normal course of business, consistent with past practices of the Company;



 
(d)
The Company will not sell, lease, transfer or assign any of their assets,
tangible or intangible, other than for a fair consideration in the ordinary
course of business;



 
(e)
The Company will not accelerate, terminate, modify or cancel any agreement,
contract, lease or license (or series of related agreements, contracts, leases
and licenses) involving more than $10,000 to which the Company is a party;



 
(f)
The Company will not make any loans to any person or entity, or guarantee any
loan, absent the consent of the Purchaser;



 
(g)
The Company will not waive or release any right or claim held by the Company,
absent the consent of the Purchaser;



 
(h)
The Company will operate its business in the ordinary course and consistent with
past practices so as to preserve its business organization intact, to retain the
ser­vices of their employees and to preserve their goodwill and relationships
with suppliers, creditors, cus­tomers, and others having business relationships
with them;



 
(i)
The Company will not issue any note, bond or other debt security or create,
incur or assume, or guarantee any indebtedness for borrowed money or capitalized
lease obligations;



 
(j)
The Company will not delay or postpone the payment of accounts payable and other
liabilities outside the ordinary course of business;


Stock Purchase Agreement - Page 13

--------------------------------------------------------------------------------



 
(k)
The Company will not make any loan to, or enter into any other transaction with,
any of their directors, officers, and employees;



 
(l)
The Company will not make any change in any method, practice, or principle of
accounting involving the Company’s business or the assets of the Company;



 
(m)
The Company will not issue, sell or otherwise dispose of any of its capital
stock or create, sell or dispose of any options, rights, conversion rights or
other agreements or commitments of any kind relating to the issuance, sale or
disposition of any of its equity interests;



 
(n)
The Company will not reclassify, split up or otherwise change any of its common
stock or capital structure;



 
(o)
The Company will not be a party to any merger, consolidation or other business
combination; and



 
(p)
The Company will not agree to take any action described in this Section 7.3.





ARTICLE VIII
CLOSING ADJUSTMENTS


The Sellers, the Company, Stellar and the Purchaser agree that there shall be an
adjustment made within thirty (30) days of the Closing Date to adjust for
liabilities that exist of the Company and Stellar as of the Closing Date so that
the Sellers shall be responsible and liable to the Purchaser for the liabilities
of the Company or Stellar that exist as of the Closing Date, less any credit
which Sellers would be entitled to for cash on hand, credit card receivables,
pro rata portion of prepaid items and inventory on hand (at cost) as of the
Closing Date.




ARTICLE IX
INDEMNIFICATION


Section 9.1  Indemnification from Sellers.  Sellers, jointly and severally,
hereby agree to and shall indemnify, defend (with legal counsel reasonably
acceptable to Purchaser), and hold Purchaser, its officers, directors,
employees, affiliates, agents, legal counsel, successors and assigns
(collectively, the "Purchaser Group") harmless at all times after the date of
this Agreement, from and against any and all actions, suits, claims, demands,
debts, liabilities, obligations, losses, damages, costs, expenses, penalties or
injury  (including reasonable attorneys= fees and costs of any suit related
thereto) suffered or incurred by any of the Purchaser Group arising from: (a)
any misrepresentation by, or breach of any covenant or warranty of the Sellers,
the Company or Stellar contained in this Agreement, or any exhibit, certificate,
or other instrument furnished or to be furnished by Sellers,  the Company or
Stellar hereunder; (b) any nonfulfillment of any agreement on the part of
Sellers, the Company or Stellar under this Agreement; (c) any liability or
obligation due to any third party by the Company or Stellar incurred at or prior
to the Closing Date; or (d) any suit, action, proceeding, claim or investigation
against Purchaser which arises from or which is based upon or pertaining to
Seller’s or the Company’s or Stellar’s conduct or the operation or liabilities
of the business of the Company or Stellar prior to the Closing Date.

Stock Purchase Agreement - Page 14

--------------------------------------------------------------------------------



Section 9.2  Indemnification from Purchaser.  Purchaser agrees to and shall
indemnify, defend (with legal counsel reasonably acceptable to the Sellers) and
hold each Seller and their affiliates, agents, legal counsel, successors and
assigns (collectively, the "Sellers Group") harmless at all times after the date
of the Agreement from and against any and all actions, suits, claims, demands,
debts, liabilities, obligations, losses, damages, costs, expenses, penalties or
injury (including reasonably attorney’s fees and costs of any suit related
thereto)  suffered or incurred by any of the Sellers Group, arising from (a) any
misrepresentation by, or breach of any covenant or warranty of Purchaser
contained in this Agreement or any exhibit, certificate, or other agreement or
instrument furnished or to be furnished by Purchaser hereunder; (b) any
nonfulfillment of any agreement on the part of Purchaser under this Agreement;
(c) any liability or obligation due to any third party by the Company or Stellar
incurred subsequent to the Closing Date; or (d) any suit, action, proceeding,
claim or investigation against Sellers which arises from or which is based upon
or pertaining to Purchaser’s conduct or the operation of the business of the
Company or Stellar subsequent to the Closing Date.


Section 9.3  Defense of Claims.  If any lawsuit enforcement action or any
attempt to collect on an alleged liability is filed against any party entitled
to the benefit of indemnity hereunder, written notice thereof shall be given to
the indemnifying party within ten (10) business days after receipt of  notice or
other date by which action must be taken; provided that the failure of any
indemnified party to give timely notice shall not affect rights to
indemnification hereunder except to the extent that the indemnifying party
demonstrates damage caused by such failure.  After such notice, the indemnifying
party shall be entitled, if it so elects, to take control of the defense and
investigation of such lawsuit or action and to employ and engage attorneys of
its own choice to handle and defend the same, at the indemnifying party's cost,
risk and expense; and such indemnified party shall cooperate in all reasonable
respects, at its cost, risk and expense, with the indemnifying party and such
attorneys in the investigation, trial and defense of such lawsuit or action and
any appeal arising therefrom; provided, however, that the indemnified party may,
at its own cost, participate in such investigation, trial and defense of such
lawsuit or action and any appeal arising therefrom.  The indemnifying party
shall not, without the prior written consent of the indemnified party, effect
any settlement of any proceeding in respect of which any indemnified party is a
party and indemnity has been sought hereunder unless such settlement of a claim,
investigation, suit, or other proceeding only involves a remedy for the payment
of money by the indemnifying party and includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.


Section 9.4  Default of Indemnification Obligation.  If an entity or individual
having an indemnification, defense and hold harmless obligation, as above
provided, shall fail to assume such obligation, then the party or entities or
both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume
and maintain such defense (including reasonable counsel fees and costs of any
suit related thereto) and to make any settlement or pay any judgment or verdict
as the individual or entities deem necessary or appropriate in such individuals
or entities absolute sole discretion and to charge the cost of any such
settlement, payment, expense and costs, including reasonable attorneys= fees, to
the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.

Stock Purchase Agreement - Page 15

--------------------------------------------------------------------------------



Section 9.5  Right to Offset.  In the event that the Purchaser is entitled to
indemnification in accordance with Section 9.1 and 9.3 hereof, including the
payment by the Purchaser or any debts or liabilities of the Company which were
incurred prior to the Closing Date, then Purchaser shall have the right to
offset any such amount in excess of $10,000, in the aggregate, from any
obligations that are then due and payable to the Sellers.


Section 9.6  Survival of Representations and Warranties.  The respective
representations, warranties and indemnities given by the parties to each other
pursuant to this Agreement shall survive the Closing for a period ending
twenty-four (24) months from the Closing Date (“Survival
Date”).  Notwithstanding anything to the contrary contained herein, no claim for
indemnification may be made against the party required to indemnify (the
“Indemnitor”) under this Agreement unless the party entitled to indemnification
(the “Indemnitee”) shall have given the Indemnitor written notice of such claim
as provided herein on or before the Survival Date.  Any claim for which notice
has been given prior to the expiration of the Survival Date shall not be barred
hereunder.


ARTICLE X
MISCELLANEOUS


Section 10.1  Amendment; Waiver.  Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto.  Except as otherwise expressly provided herein, no
waiver with respect to this Agreement shall be enforceable unless in writing and
signed by the party against whom enforcement is sought.  Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising, or
single or partial exercise of any right, power or remedy by any party, and no
course of dealing between or among any of the parties, shall constitute a waiver
of, or shall preclude any other or further exercise of, any right, power or
remedy.


Section 10.2  Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
Person or sent by registered or certified mail (return receipt requested) or
nationally recognized overnight delivery service, postage pre-paid, addressed as
follows, or to such other address has such party may notify to the other parties
in writing:


(a)
If to Stanton:
150 NW 183rd Street, Suite 200
   
Miami Gardens, Florida 33169
           
(b)
If to Hickmore:
150 NW 183rd Street, Suite 200
   
Miami Gardens, Florida 33169

 
Stock Purchase Agreement - Page 16

--------------------------------------------------------------------------------


 
(c)
If to the Company
Miami Gardens Square One, Inc.
 
or Stellar
d/b/a Tootsie’s Cabaret
   
150 NW 183rd Street
   
Miami Gardens, Florida 33169
     
(d)
if to Purchaser:
Rick’s Cabaret International, Inc.
   
Attn:  Eric Langan, President/CEO
   
10959 Cutten Road
   
Houston, Texas  77066
       
with a copy to:
Robert D. Axelrod
   
Axelrod, Smith & Kirshbaum
   
5300 Memorial Drive, Suite 700
   
Houston, Texas  77007



A notice or communication will be effective (i) if delivered in Person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.


Section 10.3  Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


Section 10.4  Assignment;Successors and Assigns.  Except as otherwise provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the parties hereto.  No party
hereto may assign its rights or delegate its obligations under this Agreement
without the prior written consent of the other parties hereto, which consent
will not be unreasonably withheld.


Section 10.5  Public Announcements.   The parties hereto agree that prior to
making any public announcement or statement with respect to the transactions
contemplated by this Agreement, the party desiring to make such public
announcement or statement shall consult with the other parties hereto and
exercise their best efforts to agree upon the text of a public announcement or
statement to be made by the party desiring to make such public announcement;
provided, however, that if any party hereto is required by law to make such
public announcement or statement, then such announcement or statement may be
made without the approval of the other parties.


Section 10.6  Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.

Stock Purchase Agreement - Page 17

--------------------------------------------------------------------------------



Section 10.7  Choice of Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to principles
of conflict of laws.  In any action between or among any of the parties, whether
arising out of this Agreement or otherwise, each of the parties irrevocably
consents to the exclusive jurisdiction and venue of the federal and state courts
located in Harris County, Texas.


Section 10.8  Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


Section 10.9  Costs and Expenses.   Each party shall pay their own respective
fees, costs and disbursements incurred in connection with this Agreement.


Section 10.10  Section Headings.  The section and subsection headings in this
Agreement are used solely for convenience of reference, do not constitute a part
of this Agreement, and shall not affect its interpretation.


Section 10.11  No Third-Party Beneficiaries.  Nothing in this Agreement will
confer any third party beneficiary or other rights upon any person (specifically
including any employees of The Company) or any entity that is not a party to
this Agreement.


Section 10.12   Validity.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


Section 10.13  Further Assurances.  Each party covenants that at any time, and
from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably be requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.


Section 10.14  Exhibits Not Attached.  Any exhibits not attached hereto on the
date of execution of this Agreement shall be deemed to be and shall become a
part of this Agreement as if executed on the date hereof upon each of the
parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.




[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]

Stock Purchase Agreement - Page 18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
to become effective as of the date first set forth above.



 
RICK’S CABARET INTERNATIONAL, INC.
               
/s/ Eric Langan
   
By:  Eric Langan, President
         
Date:  November 30, 2007
               
MIAMI GARDENS SQUARE ONE, INC.
         
/s/ Norman Hickmore
   
By:  Norman Hickmore, President
         
Date:  November 30, 2007
               
STELLAR MANAGEMENT CORPORATION
         
/s/ Norman Hickmore
   
By:  Norman Hickmore, President
         
Date:  November 30, 2007
               
RICHARD STANTON
         
/s/ Richard Stanton
   
Richard Stanton, Individually,
   
Shareholder of Miami Gardens Square One, Inc.
   
d/b/a Tootsie’s Cabaret, and
   
Shareholder of Stellar Management Corporation
               
NORMAN HICKMORE
         
/s/ Norman Hickmore
   
Norman Hickmore, Individually,
   
Shareholder of Miami Gardens Square One, Inc.
   
d/b/a Tootsie’s Cabaret, and
   
Shareholder of Stellar Management Corporation
 


 
Stock Purchase Agreement - Page 19

--------------------------------------------------------------------------------
